Citation Nr: 0716774	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from September 1944 to July 
1946.  The appellant is claiming benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on September [redacted], 1986.  

2.  At the time of the veteran's death, service connection 
was in effect for 
multiple osteoarthritis with gout, lumbosacral strain and 
osteoporosis, rated 60 percent disabling from March 1977; and 
duodenal ulcer, rated 10 percent disabling from September 
1975.  The veteran was also rated totally disabled based upon 
individual unemployability (TDIU), effective from April 16, 
1977.  

3.  At the time of his death, the veteran had not been rated 
totally disabled for 10 continuous years immediately 
preceding his death, nor was the veteran rated totally 
disabled continuously after his discharge from service in 
July 1947 for a period of not less than 5 years immediately 
preceding death.  The veteran was not a former prisoner of 
war.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran was entitled 
to receive a total rating prior to April 16, 1977.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, the Board previously denied the appellant's 
claim for DIC based upon service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 (then 
38 U.S.C.A. § 410), by decision in November 1988.  By letter 
in July 2004, the veteran's widow claimed entitlement to DIC 
under 38 U.S.C.A. § 1318.  The RO sent her a development 
letter under the VCAA in September 2004, but appears to have 
misinterpreted her letter as a request to reopen her cause-
of-death claim.  After her claim for section 1318 benefits 
was denied and she initiated the present appeal, she was sent 
a generic VCAA letter in August 2005.  In pertinent part, 
that letter specifically asked the appellant to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board acknowledges that the RO did not provide the 
appellant with a VCAA letter in a timely manner, i.e., before 
the initial adjudication of her claim for DIC benefits under 
38 U.S.C.A. § 1318.  However, as discussed below, the 
essential facts by which the present appeal must be decided 
are not in dispute.  The matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations, rather than by 
consideration of conflicting or disputed evidence.  The Court 
of Appeals for Veterans Claims has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002).  As it is the law, and not the facts, that are 
dispositive of the present appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case, 
and no further action to comply with its provisions is 
required.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to VCAA notice has been satisfied, by showing 
that the essential fairness of the adjudication has not been 
affected.  Because the benefits sought cannot be granted as a 
matter of law, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Sanders, 
supra.

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  
Since the claim herein must be denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation 
(DIC) in the same manner as if the veteran's death were 
service-connected, under certain specific conditions.  VA 
shall pay DIC under 38 U.S.C.A. § 1318 to the surviving 
spouse of a veteran who has died not as the result of his own 
willful misconduct, and who at the time of death was in 
receipt of or entitled to receive compensation for a service-
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death, or the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final decisions; or (3) the veteran 
was a former prisoner of war (POW) who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

In this case, the veteran did not have any service-connected 
disabilities rated totally disabling since his release from 
active duty, nor was he was former POW.  Therefore, in order 
for the appellant to receive DIC benefits in this case, the 
evidence must show the veteran was in receipt of, or entitled 
to receive, compensation for a service-connected disability 
rated totally disabling and the disability was continuously 
rated totally disabling for a period of at least 10 
consecutive years immediately preceding his death.  




The official death certificate indicates that the veteran 
died on September [redacted], 1986.  At the time of his death, the 
veteran had the following service-connected disabilities: 
multiple osteoarthritis with gout, lumbosacral strain and 
osteoporosis, rated 60 percent disabling from March 1977; and 
duodenal ulcer, rated 10 percent disabling from September 
1975.  At the time of his death, the veteran was rated 
totally disabled based upon individual unemployability 
(TDIU), effective from April 16, 1977.  The effective date of 
April 16, 1977, for the grant of TDIU was established based 
upon the day the veteran became totally disabled and last 
worked, as reported by the veteran before his death.  See 
August 1977 Income-Net Worth and Employment Statement (on 
which the veteran indicated that the date he had last worked 
before becoming unemployable was April 15, 1977).  

Based upon the foregoing, it is clear that the veteran had 
not been rated totally disabled for a continuous 10 year 
period prior to his death.  The Board does note the veteran 
died just seven months before he reached the 10-year 
requirement; however, the law is dispositive in this matter, 
and the Board is bound in its decisions by the statutes 
enacted by the U.S. Congress and the VA regulations issued to 
implement those laws.  See 38 U.S.C.A. § 7104(c).  

The appellant does not dispute that the veteran was not rated 
totally disabled for a continuous 10 years prior to his 
death; instead, she contends that the veteran may have been 
entitled to receive a total rating prior to April 16, 1977.  
However, the appellant has not submitted any medical 
evidence, or even statements of her own, which show why the 
veteran was entitled to receive a total schedular rating or a 
total rating based upon individual unemployability prior to 
April 16, 1977.  

A total disability evaluation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating for service-connected disabilities is less than 100 
percent when it is found that the veteran's service-connected 
disabilities render 

him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective 
date for an increased rating/TDIU will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, provided a claim is received within 
one year from such date; otherwise, the effective date for an 
increased rating will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o).

As noted above, the RO assigned an effective date of April 
16, 1977, for the grant of TDIU based upon the veteran's 
report that he became totally disabled and last worked on 
April 15, 1977.  Therefore, the effective date of April 16, 
1977, was the earliest date as of which it was factually 
ascertainable that entitlement to TDIU arose, and is the 
proper effective date for the grant of TDIU.  The appellant 
has not disputed the veteran's statement that he had last 
worked on April 15, 1977, and therefore, under the law, his 
unemployability rating was properly established effective on 
the following day.

In view of the foregoing, there is no evidence of record 
which shows the veteran was entitled to receive a total 
rating prior to April 16, 1977, and thus the veteran was not 
rated totally disabled for 10 continuous years prior to his 
death.  Therefore, entitlement to DIC benefits is not 
established in this case.  As noted above, the Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As the law is dispositive of the issue in this case, the 
benefit-of-the-doubt doctrine is not for application, and the 
appeal must be denied.  

The Board notes with admiration the late veteran's honorable 
service in defense of our Nation during World War II, and we 
are sympathetic to the appellant's expressed need for 
additional income.  However, in this case, the law is 
dispositive of the matter.  VA is bound by the statutes 
enacted by Congress, and the law does not confer entitlement 
to DIC in these circumstances.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318, is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


